Title: From George Washington to Tobias Lear, 30 November 1795
From: Washington, George
To: Lear, Tobias


          
            My dear Sir,
            Philadelphia 30th Novr 1795.
          
          Your letter of the 17th instt came safe to hand, but not before the 26th.
          I intended to have written to you by Colo. Rochfontaine, but he went off unknown to me. Upon a second view of the site at the conflux of the Rivers Potomack and Shenandoah, with the explanations he will receive from Colo. Gilpin and yourself, I hope & expect the advantages of that spot will strike him more favorable than was indicated in his report; and that something will be decided upon with precision.
          It is with great pleasure I learn from your letter, that the River between the Great & little falls has been so much improved this fall; & that the prospect of getting some of the new shares subscribed for by the Maryland Assembly, is so good—I wish as good a disposition may be found in the other Assembly: but above all, that your means would enable you to proceed vigorously to the improvement of the navigation of the Shenandoah River: for that is the source from whence the wealth of the city is to be derived.
          If the directors are in want of such a character, as the enclosed letter describes, it may be well to intimate it as soon as possible; as it is not likely that Mr Myers will remain long unemployed, as lock navigation is contemplated in many parts of this country. I have not seen the Gentleman myself, but understand from others that his testimonials are full and ample; & that he is a stout, healthy man.
          Your opening Mr Maurys letter to me, was a thing of necessity, and I am obliged to you for having done so; and for the steps you took consequent thereupon—and for sending the Goods to Mount Vernon.
          If I cannot get a full rent for my house in Alexandria I must be content with what it will fetch, and that without delay; otherwise (the cold weather approaching) the Inclosures will be torn down for firing, if no other damage is sustained from its being left unoccupied. My love to Fanny & children. I am always, & sincerely, Your Affectionate
          
            Go: Washington
          
          
          
            P.S. I will send to, & will have a little conversation with, Mr Myers, & give you the result in my next.
          
        